                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                       Plaintiff,                      )
                                                       )
       vs.                                             )    Case No. 5:19-CV-06029
                                                       )
ANTWAUN D. ZENO,                                       )
                                                       )
                       Defendant.                      )

                                          COMPLAINT

       The United States of America, by Timothy A. Garrison, United States Attorney for the

Western District of Missouri, brings this action for triple damages and civil penalties under the

False Claims Act, 31 U.S.C. §§ 3729, et seq. or, in the alternative, for repayment under theories

of payment by mistake and unjust enrichment.

                                      Jurisdiction and Venue

       1.       This Court has jurisdiction over this matter pursuant to 31 U.S.C. § 3730(a) and

28 U.S.C. § 1345.

       2.       Venue is proper in the Western District of Missouri pursuant to 31 U.S.C.

§ 3732(a), 28 U.S.C. § 1391(b), and 28 U.S.C. § 1395(a).

                                             Parties

       3.       The plaintiff is the United States of America on behalf of the United States

Railroad Retirement Board (“RRB”).

       4.       Defendant Antwaun D. Zeno (“Zeno”) is a domiciliary of the State of Missouri

and resides in Parkville, Missouri.




                                                1
             Case 5:19-cv-06029-HFS Document 1 Filed 03/19/19 Page 1 of 7
                                       Factual Background

       5.         The Railroad Unemployment Insurance Act, 45 U.S.C. §§ 351, et seq., provides

federal benefits for unemployed railroad workers and is administered by the RRB.

       6.         To qualify for these federal benefits, unemployed railroad workers who meet

the income and resource requirements of the program must disclose to the RRB any

employment and income that might affect the claimant’s entitlement to benefits.             Benefits

cannot be claimed or paid for any date that the claimant worked, accrued or received

compensation from any employer, including non-railroad employers.

       7.         Zeno was employed by Canadian Pacific Railway as a road engineer and was

furloughed on or about December 15, 2015. Zeno’s railroad service enabled him to be eligible

to collect RRB unemployment insurance benefits during his period of unemployment.

       8.         On January 2, 2016, Zeno submitted an electronic RRB Form UI-1,

“Application for Unemployment Benefits and Employment Service,” through RRB’s benefits

online service.

       9.         On the introduction page of the RRB’s Online Unemployment Benefit

Application the applicant is instructed to read RRB Booklet UB-10 “Unemployment Benefits

for Railroad Employees” before starting the RRB Form UI-1 Application.

       10.        Zeno electronically submitted the Application on or about January 2, 2016, and

agreed to Section F - Certification, which states: “I certify that the information I have provided on

this form is true, correct and complete. I know that I must immediately report to the Railroad

Retirement Board any changes which might affect my entitlement to benefits. I understand that

disqualifications and civil and criminal penalties may be imposed on me for false or

fraudulent statements or claims or for withholding information to get benefits. I understand and


                                                  2

            Case 5:19-cv-06029-HFS Document 1 Filed 03/19/19 Page 2 of 7
agree to the requirements set forth in Booklet UB-10.”

       11.     RRB Booklet UB-10 stated, in part:

               TO RECEIVE UNEMPLOYMENT BENEFITS YOU MUST

               - be unemployed and receive no wages, salary, military reservist
               pay, pay for time lost, vacation pay, holiday pay, guarantee pay,
               or other remuneration from railroad or nonrailroad employment
               for the days you claim benefits. Under certain conditions, part-
               time work does not affect entitlement to benefits. However, you
               must report all full-time and part-time work you perform to the
               Railroad Retirement Board (RRB) on each claim for benefits
               you file. The RRB will then determine whether your pay is
               “subsidiary remuneration” and whether benefits are payable for
               days on which you worked part-time.

       12.      RRB Booklet UB-10 further warned: “You will be disqualified for both

unemployment and sickness benefits for 75 days if you make a false or fraudulent statement or

claim in order to receive benefits.”

       13.      On the RRB’s website there is a link to the RRB Booklet UB-10 on the

“Unemployment Benefits Application, UI-1, Introduction Page” and on the “Claim for

Unemployment Benefits UI-3, Introduction Page.”

       14.      In order to receive unemployment benefits, an applicant must submit RRB Form

UI-3, “Claim for Unemployment Benefits,” every fourteen days.

       15.      For the unemployment insurance claim period beginning period beginning April

8, 2016, through unemployment insurance claim period beginning December 2, 2016, Zeno

electronically submitted 18 fraudulent “Claim for Unemployment Benefits” forms to the RRB.

On each of the claims Zeno submitted, he certified that he had not worked for a non-railroad

employer since his last day of railroad work. Zeno further acknowledged: “I certify that I have

read Booklet UB-10 and understand it. I know that disqualifications and civil and criminal

penalties may be imposed on me for false or fraudulent statements or claims or withholding

                                                3

          Case 5:19-cv-06029-HFS Document 1 Filed 03/19/19 Page 3 of 7
information to get benefits. The information given on this form is true, correct and complete.”

       16.       On the Introduction page of the Railroad Retirement Board’s Online Claim for

Unemployment Benefits it states the claimant is to carefully read Booklet UB-10

Unemployment Benefits for Railroad Employees prior to completing the RRB UI-3 claim form.

       17.       Zeno was employed with Valiant Management and Holdings, LLC d/b/a

Traditional Logistics Cartage from April 4, 2016, through December 4, 2016. Zeno knew he

was employed and he continued to submit claims for unemployment benefits.

       18.        In seeking and receiving unemployment insurance benefits, Zeno concealed

material facts, to wit, his non-railroad employment and his earnings therefrom, when he knew or

should have known that this employment was material to the RRB.

       19.       But for Zeno’s false statements and claims, he would not have received

unemployment insurance benefits for claim period beginning April 8, 2016, through claim

period beginning December 2, 2016.

       20.       As a result of Zeno’s actions, the United States has been damaged in the amount

of $11,068.91.

                                              Count I
                                Violation of the False Claims Act
                                    31 U.S.C. § 3729(a)(1)(A)

       21.       The United States repeats and realleges each allegation set forth above in

paragraphs 1 through 20 as if set forth fully herein.

       22.       By virtue of the acts described above, in 2016, Zeno knowingly presented, or

caused to present, false or fraudulent claims for payment or approval in violation of the False

Claims Act, 31 U.S.C. §§ 3729-3733.




                                                  4

          Case 5:19-cv-06029-HFS Document 1 Filed 03/19/19 Page 4 of 7
        23.      As used in this count, the term “knowingly” means that a person, with respect to

information: (a) has actual knowledge of the information; (b) acts in deliberate ignorance of the

truth or falsity of the information; or (c) acts in reckless disregard of the truth or falsity of the

information.

        24.      The United States paid the false or fraudulent claims because of the acts of Zeno

and, as a result, the United States has incurred actual damages in the amount of $11,068.91,

exclusive of interest and costs.

        25.      Pursuant to the False Claims Act, 31 U.S.C. § 3729(a)(1), as amended, Zeno

may be liable to the United States under the treble damage and civil penalty provision of the

False Claims Act for a civil penalty of not less than $5,500 and not more than $11,000 for each

of the false or fraudulent claims herein, plus three times the amount of damages that the United

States has sustained because of Zeno’s action.

                                          Count II
                                      Payment By Mistake

        26.      The United States repeats and realleges each allegation set forth above in

paragraphs 1 through 20 as if set forth fully herein.

        27.      The United States made payments on the claims submitted by Zeno under the

erroneous belief that the claims for payment were based upon representations that were factually

accurate and that represented actual dates of unemployment.

        28.      The United States’ erroneous belief was material to the payments made by the

United States to Zeno.

        29.      Because of these mistakes of fact, Zeno received monies to which he is not

entitled.



                                                  5

            Case 5:19-cv-06029-HFS Document 1 Filed 03/19/19 Page 5 of 7
         30.    By reason of the overpayments described above, The United States is entitled

 to damages in the amount of at least $11,068.91.

                                            Count III
                                        Unjust Enrichment

       31.      The United States repeats and realleges each allegation set forth above in

paragraphs 1 through 20 as if set forth fully herein.

       32.      This is a claim by the United States for recovery of monies by which Zeno has

been unjustly enriched.

       33.      Because of Zeno’s conduct, he has been unjustly enriched with federal monies

that in good conscience he should not be allowed to retain.

       34.      Zeno has been unjustly enriched to the detriment of the United States in the

amount of $11,068.91.

                                        Prayer For Relief

         WHEREFORE, the United States demands judgment against the defendant as follows:

         (a)    on Count I (False Claims), judgment against defendant for treble the United

 States’ single damages of $11,068.91, plus civil monetary penalties as set forth in the False

 Claims Act;

         (b)    on Count II (Payment by Mistake), judgment against defendant for single

 damages, pre- and post-judgment interest, and any such further relief as the court deems

 appropriate; and

         (c)    on Count III (Unjust Enrichment), judgment against defendant for single

 damages, pre- and post-judgment interest, and any such further relief as the court deems

 appropriate.

                                                  6

           Case 5:19-cv-06029-HFS Document 1 Filed 03/19/19 Page 6 of 7
The United States demands a trial by jury as to all issues so triable.




                                              Respectfully submitted,

                                              Timothy A. Garrison
                                              United States Attorney

                                       By:     /s/ Matthew N. Sparks
                                                Matthew N. Sparks MO #63260
                                                Assistant United States Attorney
                                                Charles Evans Whittaker Courthouse
                                                400 East Ninth Street, Room 5510
                                                Kansas City, Missouri 64106
                                                Telephone: (816) 426-3130
                                                Facsimile: (816) 426-3165
                                                E-mail: matt.sparks@usdoj.gov
                                              ATTORNEYS FOR PLAINTIFF
                                              UNITED STATES OF AMERICA




                                          7

   Case 5:19-cv-06029-HFS Document 1 Filed 03/19/19 Page 7 of 7
Missouri Western Civil Cover Sheet                                                                               Page 1 of 2



 JS 44 (Rev 09/10)

                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI

                                                CIVIL COVER SHEET

 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
 The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
 required by law. This form is authorized for use only in the Western District of Missouri.

 The completed cover sheet must be saved as a pdf document and filed as an attachment to the
 Complaint or Notice of Removal.

 Plaintiff(s):                                                                               Defendant(s):
 First Listed Plaintiff:                                                                     First Listed Defendant:
 UNITED STATES OF AMERICA ;                                                                  ANTWAUN D. ZENO ;
 County of Residence: Outside This District                                                  County of Residence: Platte
                                                                                             County



 County Where Claim For Relief Arose: Platte County

 Plaintiff's Attorney(s):                                                                    Defendant's Attorney
                                                                                             (s):
 ASSISTANT UNITED STATES ATTORNEY MATTHEW N. SPARKS ( UNITED
 STATES OF AMERICA)
 US ATTORNEY'S OFFICE
 400 E. 9TH STREET, SUITE 5510
 KANSAS CITY, Missouri 64106
 Phone: 8164263130
 Fax: 8164263165
 Email: MATT.SPARKS@USDOJ.GOV



 Basis of Jurisdiction: 1. U.S. Government Plaintiff

 Citizenship of Principal Parties (Diversity Cases Only)
      Plaintiff: N/A
      Defendant: N/A


 Origin: 1. Original Proceeding

 Nature of Suit: 375 False Claims Act (31 U.S.C. 3729)
 Cause of Action: False Claims Act, 31 U.S.C. §§ 3729, et seq.
 Requested in Complaint


               Case 5:19-cv-06029-HFS Document 1-1 Filed 03/19/19 Page 1 of 2
http://webutils.mow.uscourts.gov/JS-44/cvcover.html                                                               3/19/2019
Missouri Western Civil Cover Sheet                                                                                                              Page 2 of 2



     Class Action: Not filed as a Class Action
     Monetary Demand (in Thousands):
     Jury Demand: Yes
     Related Cases: Is NOT a refiling of a previously dismissed action



 Signature: MATTHEW N. SPARKS

 Date: 3/19/2019
       If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and
       generate the updated JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




               Case 5:19-cv-06029-HFS Document 1-1 Filed 03/19/19 Page 2 of 2
http://webutils.mow.uscourts.gov/JS-44/cvcover.html                                                                                               3/19/2019
